Citation Nr: 0524761	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  03-18 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for skin graft, 
left lateral arm, numbness musculocutaneous nerve 
distribution, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel



INTRODUCTION

The veteran had active service from June 1989 to March 1994.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original claim on appeal, the veteran sought a rating 
in excess of 10 percent for lumbosacral strain and a 
compensable rating for his skin graft, left lateral arm, 
numbness musculocutaneous nerve distribution.  Thereafter, an 
April 2003 rating decision increased the rating for his 
lumbosacral strain to 20 percent, effective from March 2001, 
and a May 2004 rating decision increased the rating of his 
skin graft, left lateral arm, numbness musculocutaneous nerve 
distribution to 20 percent, effective from March 2001.  The 
veteran has continued his appeal.

The Board further notes that it remanded the remaining issues 
on appeal for further procedural and evidentiary development 
in May 2004, and that the action requested in the Board's 
remand has been accomplished to the extent possible.  This 
case is now ready for further appellate review.

Finally, the Board notes that a recent Department of Veterans 
Affairs (VA) medical opinion from July 2004 seems to link 
disc space narrowing along the posterior margin of L3-4 to 
service-connected disability.  However, the issue of 
entitlement to service connection for lumbar disc disease has 
never been formally adjudicated by the regional office (RO).  
Consequently, this issue is referred to the RO for 
appropriate consideration.


FINDINGS OF FACT

1.  The veteran has incomplete paralysis of the 
musculocutaneous nerve in an unexceptional disability picture 
without tender or painful scarring.

2.  The veteran's lumbosacral strain is manifested by 
symptoms in an unexceptional disability picture that are 
productive of severe limitation of motion and pain.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for skin graft, left lateral arm, numbness musculocutaneous 
nerve distribution, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8517 
(2004).

2.  The criteria for a 40 percent, but not greater, rating 
for the veteran's lumbosacral strain have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 (2003), 5235-
5243 (effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that this matter has been 
developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  In this 
regard, the record reflects that the veteran has been advised 
on multiple occasions of the type of evidence necessary to 
substantiate his claims for increased ratings.

First, the April 2002 rating decision advised the veteran of 
the evidence necessary to obtain a compensable rating for his 
residuals of skin graft of the left (minor) arm, and it also 
continued a 10 percent rating for his lumbosacral strain, 
finding that former 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(in effect prior to September 26, 2003) did not provide a 20 
percent rating unless the evidence demonstrated muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.

In addition, a decision from a decision review officer and 
statement of the case, dated in April 2003, continued the 
noncompensable rating for the veteran's residuals of skin 
graft of the left arm, finding that while the skin had loss 
of tactile sensation, there was no affect on flexion of the 
elbow or supination of the forearm.  This decision also 
increased the evaluation for lumbosacral strain to 20 
percent, the review officer concluding that there was 
significant restriction of motion, and that this justified a 
20 percent, but not higher, rating under former Diagnostic 
Code 5295.

Thereafter, pursuant to a Board remand in May 2004, the 
veteran was furnished with a July 2004 letter from the RO 
that notified the veteran of the evidence that he needed to 
provide in order to substantiate his claims for increased 
ratings, and the respective obligations of the VA and the 
veteran in obtaining such evidence.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

A May 2004 rating decision increased the rating for the 
veteran's residuals of left arm skin graft to 20 percent, 
finding that the veteran's disability was manifested by 
complete or incomplete paralysis of the musculocutaneous 
nerve but not severe incomplete or complete paralysis of the 
ulnar nerve.  The RO also did not find that this disorder 
warranted extraschedular consideration.

Although the July 2004 VCAA notice letter came after the 
rating decision that originally denied the claims in April 
2002, and did not specifically request that the appellant 
provide any evidence in the appellant's possession that 
pertained to the claims as addressed in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), as demonstrated from the 
foregoing communications from the RO and the Board, the Board 
finds that appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claims.  All the 
VA requires is that the duty to notify under the VCAA is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

The veteran has also been provided with the applicable law 
and regulations, and there is no indication that there are 
any outstanding pertinent records or documents that have not 
already been obtained or that are not adequately addressed in 
documents contained within the claims folder.  

The veteran was additionally afforded with relevant VA 
medical examination that further enables the Board to assess 
the severity of the veteran's disabilities.  In addition, the 
veteran has not indicated any intention to provide additional 
evidence in support of the claims.

Thus, based on all of the foregoing, the Board finds that 
further notice and/or development of this matter is not 
required under the VCAA.  


I.  Entitlement to an Evaluation in Excess of 20 percent for 
Skin Graft, Left Lateral Arm, Numbness Musculocutaneous Nerve 
Distribution

Background

The history of this disability shows that service connection 
was granted for residuals of skin graft of left lateral arm 
by a May 1994 rating decision, with a noncompensable rating 
assigned.  The evidence was found to show an 18 inch well-
healed darkened scar without tenderness or keloid formation, 
and numbness of the forearm without additional impairment 
consistent with mild incomplete paralysis.

The instant claim for increased rating was filed in March 
2001.

March 2003 VA examination revealed a well-healed scar on the 
lateral side of the left arm, with complete numbness distal 
to that scar in the distribution of the musculocutaneous 
nerve.  The diagnosis included residual of graft harvest of 
the left upper arm.

July 2004 VA examination revealed a vertical incision the 
length of the arm.  In association with this, it was noted 
that the veteran had anesthesia or hypesthesia of the forearm 
on the left from just above the bend in the arm at the level 
of the elbow going distally down to the wrist.  The veteran 
stated that ordinarily there was numbness, but if he were 
bumped on the arm, the pain would go to a 7.  The 
precipitating factors were sleeping on it and hitting or 
bumping it.  Pain was the primary symptom with any flare-up, 
occurred on a daily basis, and would last about 5 to 10 
minutes.  The impression included reconstructive surgery for 
the resection of malignant peripheral nerve sheath tumor of 
the left Achilles tendon with reconstruction with allograft 
Achilles tendon and Mersilene tape with rotational flap from 
the left arm.  The examiner commented that the left arm scar 
was 6 to 7 centimeters wide with hypesthesia to anesthesia 
from the elbow to the wrist in the distribution of the 
musculocutaneous nerve.  The examiner noted that effectively, 
the veteran had no sensory perception in that area.


Analysis

Initially, the Board notes that with the current 20 percent 
rating, the veteran is now in receipt of the maximum rating 
for complete or incomplete paralysis of the musculocutaneous 
nerve of the minor arm under 38 C.F.R. § 4.1241, Diagnostic 
Code 8517 (2004).  Thus, in order to receive a higher or 
separate rating, other codes will have to be considered.  

In this regard, the Board has also considered the criteria 
relating to paralysis of the ulnar nerve, but finds that 
there is no evidence of involvement of the ulnar nerve or 
limitation of the fingers that has been related to the 
veteran's residuals of left arm skin graft.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8516 (2004).

The Board has also considered entitlement to a separate 
rating for the veteran's scar on the left arm, but finds that 
under either the skin criteria in effect before or after 
August 30, 2002, the veteran's scar has not been manifested 
by pain, tenderness, or limitation of any joint and does not 
cover an area that would justify a separate 10 percent rating 
for superficial scar that does not cause limited motion other 
than on the head, face, or neck.  38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7806 (in effect before and after August 
30, 2002).

Finally, the Board finds that the record does not reflect 
entitlement to a higher rating pursuant to 38 C.F.R. § 3.321 
(2004), as the evidence does not reflect that the veteran's 
skin graft, left lateral arm, numbness musculocutaneous nerve 
distribution has been manifested by symptoms that are so 
unusual or exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321.

Accordingly, based on the foregoing analysis, the Board finds 
that a preponderance of the evidence is against a rating in 
excess of 20 percent for skin graft, left lateral arm, 
numbness musculocutaneous nerve distribution.


II.  Entitlement to a Rating in Excess of 20 percent for 
Lumbosacral Strain

Background

The history of this disability shows that service connection 
for lumbosacral strain was granted by a May 1994 rating 
decision, with a 10 percent rating assigned, effective from 
March 1994.  VA examination results were found to indicate 
impairment that was not consistent with a 20 percent rating 
under Diagnostic Code 5295.  

Private medical records from early in December 2000 reflect 
that the veteran complained of back pain following a fall at 
work.  Later in December 2000, records indicate normal range 
of motion of the spine.  However, increased tenderness was 
noted on the lumbar spine with numbness and decreased 
sensation.  The assessment was acute lumbar strain.  

Private magnetic resonance imaging (MRI) from January 2001 
reflects that discs spaces appeared to be intact except for 
minimal DDD of the L5-S1 disc space.  There was no signal 
loss at any other level and minimal osteoarthritis changes, 
and the impression was normal study except for signal loss 
and minimal DDD of L5-S1.

The instant claim for increased rating was filed in March 
2001.

Private medical records from May 2001 reflect that the 
veteran complained of low back pain and numbness in his legs.  
The assessment was degenerative disc disease (DDD).  

December 2002 VA joints examination revealed that the veteran 
complained of an extreme dull lower back pain which was 
constant in nature with continuous numbness of both legs, and 
particularly the right leg on the lateral aspect of the 
thigh.  Prolonged standing would also produce a deep burning 
sensation in the gluteal area of both hips.  The veteran also 
reported associated swelling and edema in his lower back and 
that he had fatigability, lack of endurance, and flare-ups 
about 2 to 3 times a year that were 1 to 2 weeks in duration.  
The flare-ups were so bad at this point that there were times 
when he had to crawl on his elbows.  Physical examination 
revealed forward flexion of 110 degrees with pain starting at 
80 degrees, backward extension of 20 degrees, lateral flexion 
to the right of 60 degrees with pain starting at 30 degrees, 
lateral flexion to the left of 60 degrees with pain starting 
at 40 degrees, rotation to the right of 60 degrees with pain 
starting at 50 degrees, and rotation to the left of 65 
degrees with pain starting at 50 degrees.  There was also 
deceased knee jerk on the right lower extremity as opposed to 
the left.  X-rays of the lumbar spine were interpreted to 
reveal a normal lumbosacral spine.  The overall diagnosis 
included lumbar spine with pain with symptoms of 
radiculopathy.  It was the examiner's opinion that the 
veteran's right leg condition was radiculopathy from his back 
because of the characteristics in the pain and associated 
numbness of the right thigh which was evident on current 
examination.  

VA bones examination in March 2003 revealed that the veteran 
complained of low back pain with onset in 1993 that had 
gradually gotten worse over time.  The location of the pain 
was at the low back belt line and would occasionally go all 
the way down the right leg to the foot.  The duration was 
intermittent.  The quality was a burning type pain in the 
leg.  Intensity was usually 4 out of 10 that would 
occasionally get to 8 out of 10.  Flare-ups would usually 
occur with bending.  Physical examination revealed 40 degrees 
of flexion that should be 90, 10 degrees of extension that 
should be 30, and 10 degrees of bilateral tilting that should 
be near 30 degrees.  The movements were described as somewhat 
painful.  The diagnosis included degenerative arthritis of 
the lumbar spine.  The examiner commented that the veteran 
had significant loss of motion in the lumbar spine probably 
due to soft bulging disc pinching off a nerve root to the 
right leg either at the L5 or S1 root.  The veteran's disc 
bulge was noted to be intermittent so the examiner did not 
believe that the veteran needed surgery.  The examiner 
further commented that the veteran was not able to do any 
kind of work that involved heavy lifting, bending, squatting, 
or climbing, and was probably restricted to a 15-pound weight 
limit.  This was stated as due to the veteran's back trouble, 
which was DDD with intermittent radiculopathy in the right 
leg.  The VA examiner also believed that the veteran probably 
had a low-grade bulging disc.

VA examination in July 2004 revealed that the veteran 
recently complained of an increase in back problems.  His 
back pain was aggravated by walking and standing.  Relief was 
obtained by the veteran getting off his feet and taking 
Advil.  When the veteran's pain hit 8 out of 10, he would 
have weakness and instability in the back.  He also 
complained of headaches and right leg numbness and weakness 
in both legs.  Physical examination revealed forward flexion 
to 45 degrees with discomfort an additional 10 degrees to a 
total of 55 degrees (normal was 90 degrees), extension was 20 
degrees with discomfort and was limited at the same level 
(normal was 30 degrees), left lateral flexion was 0 to 20 
degrees with an additional 5 degrees with discomfort for a 
total of 25 degrees where normal was 30 degrees, right 
lateral flexion was 20 degrees with discomfort an additional 
5 degrees to a total of 25 degrees, left lateral rotation of 
0 to 30 degrees and normal, and right lateral rotation of 0 
to 30 degrees and normal.  He had tightness of the right 
paraspinous muscle after the examination.  

After lifting a chair 10 times in succession, forward flexion 
was decreased at 30 degrees with an additional 20 degrees 
with discomfort to a total of 50 degrees, less than before 
the examination.  Extension was 10 degrees with discomfort at 
the same level, less than before the previous examination.  
Left lateral flexion was 0 to 20 degrees with 5 degrees with 
discomfort to a total of 25 degrees and the "left" lateral 
flexion was 20 degrees with 5 additional degrees with 
discomfort to 25 degrees.  Right and left lateral rotation 
was unchanged.  At the end of the examination after having 
the veteran lift, he had paraspinous spasm and tightness in 
the left paraspinous muscles.  X-rays were interpreted to 
reveal disc space narrowing along the posterior margin of L3-
4.  The impression included back strain secondary to left leg 
disability superimposed on the veteran's injury from lifting 
which was essentially secondary now to the area due to the 
stress on his back from his leg and abnormal stress and gait 
with disc space narrowing along the posterior margin of L3-4.


Analysis

With respect to this disability, the Board first notes that 
it will be necessary to consider former Diagnostic Codes 5292 
and 5295, in addition to the criteria arising out of the 
revisions to the Codes relating to spine disabilities, 
effective in and after September 2002.

Before doing so, however, the Board would like to once again 
reiterate that it will not consider former Diagnostic Code 
5293 relating to intervertebral disc syndrome or its 
subsequent revisions in rating the veteran's lumbosacral 
strain, as DDD has not been adjudicated as related to this or 
any other service-connected disability, and such an issue is 
not currently before the Board for appellate review.  While 
the Board recognizes that it granted service connection for 
radiculopathy in the lower extremities in its decision in May 
2004, entitlement to service connection for bilateral leg 
numbness was a matter that was specifically before the Board 
at that time for appellate review.  In addition, the fact 
that the Board granted that claim does not automatically 
entitle the veteran to the establishment of service 
connection for DDD.  The Board would further note that while 
there has also been a diagnosis of arthritis of the lumbar 
spine, this too has not been adjudicated as secondary to the 
veteran's lumbosacral strain and should also not be 
considered in rating the veteran's disability.  As a 
practical matter, however, since arthritis is evaluated based 
on limitation of motion, its inclusion or exclusion as part 
of the veteran's lumbosacral strain is of less significance, 
as noted below.

Therefore, in turning to the evidence of record, the Board 
will be required to focus on symptoms such as pain, 
limitation of motion, and muscle spasm.  In this regard, 
under former Diagnostic Code 5292, severe limitation of 
motion of the lumbar spine warranted the highest rating 
available under that Diagnostic Code of 40 percent.  Here, 
although the findings from the December 2002 VA examination 
were not as severe, the range of motion findings from the 
March 2003 examination (which were largely consistent with 
findings in July 2004), revealed 40 degrees of flexion that 
should be 90, 10 degrees of extension that should be 30, and 
10 degrees of bilateral tilting that should be near 30, and 
the examiner commented that the veteran's loss of lumbar 
spine motion was significant.  While the Board acknowledges 
that the examiner went on to comment that this loss of motion 
was probably due to soft bulging disc pinching off a nerve 
root to the right leg either at the L5 or S1 root which may 
not be considered by the Board for the reasons noted above, 
because his comment is speculative, the Board finds that it 
must give the veteran the benefit of the doubt, and conclude 
that limitation of motion of the lumbar spine is related to 
his service-connected lumbosacral strain.  

Having determined that the veteran is therefore entitled to a 
40 percent rating for severe limitation of motion of the 
lumbar spine under former Diagnostic Code 5292, it is 
unnecessary for the Board to consider former Diagnostic Code 
5295, as the maximum rating under that Code is also 40 
percent.  Additionally, as the Board has awarded the maximum 
rating for limitation of motion under the applicable rating 
criteria, the veteran's pain on use would not entitle him to 
any higher evaluation based on functional limitation, and as 
was alluded to earlier, even if the Board considered 
arthritis as part of his service-connected disability, since 
arthritis is also rated based on limited motion, this would 
not entitle the veteran to an increased rating.  (Using the 
same limitation of motion to rate the disability under 
arthritis Codes would also violate the rule against 
pyramiding found at 38 C.F.R. § 4.14 (2004)).

Having established that a rating of 40 percent is warranted 
under former Diagnostic Code 5292, the Board will further 
examine whether any of the recent revisions to the rating 
criteria for the spine will entitle the veteran to an even 
higher rating.  In this regard, the Board finds that the 
August 2002 revisions do not provide a basis for a higher 
rating, since these revisions concern the diagnostic criteria 
for intervertebral disc syndrome.  As was noted previously, 
the veteran's DDD has not been adjudicated as secondary to 
service or service-connected disability.

The Board further notes that in considering the even more 
recent revisions to the spine criteria effective September 
2003, as there is no ankylosis of the spine, the veteran's 
limitation of motion in the lumbar spine would entitle him to 
a maximum rating of 40 percent.  The Board also again finds 
that the revisions relating to intervetebral disc syndrome 
are not currently for consideration. 

The Board also does not find that the veteran's lumbosacral 
strain is manifested by symptoms that are so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321.

Therefore, the Board concludes that the veteran is entitled 
to a 40 percent, but not greater, rating for his service-
connected lumbosacral strain.


ORDER

Entitlement to a rating in excess of 20 percent for skin 
graft, left lateral arm, numbness musculocutaneous nerve 
distribution, is denied.

Entitlement to a 40 percent, but not greater, rating for 
lumbosacral strain, is granted.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


